[*] Kirkpatrick, C. J.
— This action is founded on a promissory note given by the defendant Boylan, to the plaintiff, bearing date Dec. 10, 1801, for 810. The defendant, sets up by way of defence, that he had on the 2d day of August 1802, prosecuted a suit against Yighte, the plaintiff, before one justice Ayres, and obtained judgment therein for gl2, and pleads that judgment as a bar, alledging that this note either was, or ought to have been set-off against him in this action. In the course of the trial, the plaintiff, Yighte, offered to prove by a witness, that at the time of bringing of the suit by Boylan, and the entry of the judgment in his favour for twelve dollars, this note was, by assignment, in *70the hands of one Nicholas Arrowsmith, and that it was not brought forward as a set-off in that action. And the principal reason now assigned for the reversal of this judgment is, that this testimony was admitted.
Boylan, for plaintiff.
But I think the justice did right. Upon inspecting the note, which is itself before us, as the case filed, we find an assignment to Arrowsmith, endorsed, dated December 21, 1801; and also under that, the name of Nicholas Jlrrowsmith, endorsed in blank. It has been argued, that this blank endorsement does not re-convey the property; and that, therefore, Yighte had no right to sue this action. Upon the non-payment of a note assigned, the assignee has a right to resort to the assignor, and demand the money without any re-assignment. The re-delivery is all that is required. It does not lie in the maker’s mouth to set up the right of the assignee against the original payee. The possession of the note is sufficient for him, unless the payer can shew payment to the assignee.(a) — From this view of the case, I think the judgment must be affirmed.
Rosseuú, J. and Pennington, J. — Concui’red.
Judgment affirmed.

 Vid. 3 Wheat. 172, 6 Cow. 499, Saund. P and E. 262. — Ed.